Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered September 5, 2002, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea allocution was insufficient is unpreserved for appellate review, since he did not move either to withdraw his plea of guilty or vacate the judgment of conviction (see People v Lopez, 71 NY2d 662 [1988]; People v Claudio, 64 NY2d 858 [1985]; People v Gaines, 11 AD3d 478 [2004]; People v Martin, 7 AD 3d 640 [2004], lv denied 3 NY3d 677 [2004]). Furthermore, the narrow exception to the preservation rule, as set forth in People v Lopez (supra at 666), is inapplicable here since there is nothing in the allocution which would cast significant doubt on the defendant’s guilt, or otherwise call into question the voluntariness of his plea (see People v Harrell, 288 AD2d 489 [2001]). Furthermore, the defendant’s post-plea statements of innocence do not warrant vacating his plea (see People v Dixon, 29 NY2d 55, 57 [1971]; People v Hronopoulos, 192 AD2d 720 [1993]; People v James, 192 AD2d 555 [1993]).
The defendant’s remaining contention is unpreserved for appellate review (see People v Wronka, 6 AD3d 735 [2004]). Santucci, J.P., S. Miller, Cozier and Fisher, JJ., concur.